
	
		I
		111th CONGRESS
		1st Session
		H. R. 4361
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  contribution limitations for retirement plans and increase penalties
		  attributable to such contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Save More for Your Own Retirement Act of
			 2009.
		2.Repeal of
			 contribution limitations for retirement plans
			(a)In
			 general
				(1)Repeal of
			 retirement contribution deduction limitations
					(A)Subsection (b) of
			 section 219 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(b)Maximum amount
				of deductionThe amount
				allowable as a deduction under subsection (a) to any individual for any taxable
				year shall not exceed an amount equal to the compensation includible in the
				individual’s gross income for such taxable
				year.
							.
					(B)Section 219 of the
			 Internal Revenue Code of 1986 is amended by striking subsections (c) and
			 (g).
					(2)Repeal of Roth
			 IRA limitationParagraph (2) of section 408A(c) of such Code is
			 amended by striking the excess (if any) of— and all that follows
			 through the end and inserting the maximum amount allowable as a
			 deduction under section 219 with respect to such individual for such taxable
			 year (computed without regard to subsection (d)(1) of such section
			 .
				(3)Repeal of
			 limitation on elective deferralsSection 402 of such Code is
			 amended by striking subsection (g).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2009.
			3.Increase in
			 penalty for early distributions attributable to increased
			 contributions
			(a)In
			 generalSubsection (t) of section 72 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Increased tax
				on early distributions attributable to increased contributions
						(A)In
				generalIn the case of an amount received from a qualified
				retirement plan which is attributable to post-2009 excess contribution,
				paragraph (1) shall be applied by substituting 25 percent for
				10 percent with respect to such amount.
						(B)Post-2009 excess
				contributionFor purposes of this paragraph, the term
				post-2008 excess contribution means any contribution—
							(i)made to a
				qualified retirement plan for any period beginning after December 31, 2009,
				and
							(ii)to the extent such contribution exceeds the
				limitation which would (but for the Save More for Your Own Retirement Act of
				2009) have applied with respect to such contribution for such
				period.
							.
				
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after December 31, 2009.
			
